Citation Nr: 0616102	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously remanded in a July 2004 Board 
decision for additional development.  The veteran received a 
non-compensable evaluation for PTSD in March 2001.  In 
February 2005, while the case was in remand status, the RO 
assigned the veteran's PTSD a 70 percent evaluation from 
November 30, 2000.  A total disability rating based on 
individual unemployability was also assigned, effective from 
Novermber 30, 2000.


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
deficiencies due to such symptoms as depression, intrusive 
memories, nightmares, depressed and anxious mood, and the 
inability to establish and maintain social relationships. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal. To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

In this case, the veteran's claim was received in November 
2000.  In correspondence dated in December 2000, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified medical treatment records which the RO 
obtained.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In the instant appeal, notice sent to the veteran in November 
2000 did not discuss a disability rating or effective dates.  
However, the veteran was later notified of these provisions 
in an August 2002 statement of the case; and in July 2004 
correspondence from the Appeals Management Center (AMC), 
following the July 2004 Board remand of the appeal.  The 
Board observes that subsequent to the AMC correspondence, and 
after allowing the veteran time to submit additional evidence 
pertaining to his claim, a de novo review of his claim was 
conducted.  Thus, the Board finds that while affirmative 
notification was not sent to the veteran prior to the initial 
decision in the case, no prejudicial error resulted, since de 
novo review was held after corrective notice was sent.  
Moreover, because this claim is being denied, any other 
notice requirements beyond those cited for service connection 
claims, are not applicable.  Therefore, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  

Background

The veteran underwent a VA post-traumatic stress disorder 
examination in February 2001.  During the exam, the veteran 
stated he could not sleep secondary to his Vietnam memories.  
He claimed his nightmares have worsened over the years and 
that they occurred just about every other day.  The veteran 
had a poor outlook on the future and felt people were out to 
get him and prevent him from getting a good job.  He 
described himself as being uptight, impatient and easily 
irritated, yet easy to get along with.  He indicated that he 
was often able to eat in public without abnormalities and 
that he did have friends that he felt he could trust.  The 
examiner determined that the veteran had a coherent thought 
process.  He had no flight of ideas or loosening of 
association, nor did his thought content involve suicidal or 
homicidal ideations.  The veteran's higher cognitive 
functions were intact; there was no evidence of delusional 
thinking or obsessive compulsive disorder; and his insight 
and judgment were adequate.  It was indicated the veteran was 
able to tolerate other people coming to his house and small 
crowds.  The global assessment functioning (GAF) score was 
62.

VA outpatient treatment records from May 1995 through August 
2004 show that the veteran has never had audio or visual 
hallucinations.  He did not have suicidal or homicidal 
ideations; nor was he considered a threat to himself or 
others.  None of the treatment records indicate problems with 
appearance, grooming, or hygiene.  No gross cognitive defects 
were noted and it was indicated that he had coherent thought 
process.  A May 1995 clinical note from the Bradford 
Treatment Center found the veteran's recent memory to be 
mildly impaired, while his remote memory was intact.  
However, the veteran stated that he had no memory problems.  
His physical appearance was described as neatly dressed and 
well-groomed.  A March 2002 note from the Tuscaloosa VA 
medical facility indicated that the veteran was oriented as 
to time, place and situation.

The veteran and his wife both testified at a December 2002 
hearing before a Veterans Law Judge.  The veteran testified 
he had no problems with his memory and concentration.  He did 
admit to being depressed and having suicidal and homicidal 
thoughts, which he has never acted upon.  He also testified 
that he and his wife do not go out socially and do not 
entertain social company at their home.  The veteran's wife 
testified that she has experienced physical and verbal abuse 
by the veteran due to the PTSD.

An August 2004 lay statement from the veteran's wife 
indicated she has witnessed the veteran's symptoms of 
depression and post-traumatic stress disorder.  She stated 
that his nightmares, night sweats, and drinking habits have 
increased.  He has hit and choked her in his sleep causing 
her to give him wide berth in their bed.  She explained that 
he exhibits startle response- reacting to sudden loud sounds 
like car backfires, firecrackers, and thunder.  She also has 
witnessed his flashbacks and indicated they are triggered by 
odors such as diesel fuel.  He also has angry outbursts.  The 
veteran prefers to be in darkened rooms and is agitated by 
light.  She stated that his employment was affected due to 
him being easily agitated, having mood swings, scattered 
thoughts and a general inability to focus and complete tasks.  
These symptoms continue to affect his daily life.  She 
further indicated that the veteran avoids large crowds and 
lines and that his socialization skills with friends and 
family have declined.  She also testified to a decline in his 
general appearance and hygiene.

The veteran submitted to an additional VA post-traumatic 
stress disorder examination in December 2004 where he 
indicated having a difficult time interacting with others and 
forming relationships.  He admitted to being physically 
abusive to his wife in the past.  Upon the mental status 
examination, positive psychomotor agitation was present.  The 
examiner noted in particular that the veteran was only 
slightly shaky, but otherwise engageable and cooperative.  He 
had no flight of ideas or loosening of association.  Thought 
content was negative for suicidal or homicidal ideations.  
The veteran appeared logical and goal directed.  It was noted 
that the veteran was independent and able to manage any 
financial awards.  The Axis I assessment was alcohol 
dependence, marijuana and poly-substance abuse; and mood 
disorder not otherwise specified, especially considering the 
amount of drugs used on a regular basis.  It was noted that 
given the severity of his alcohol and drug use, his symptoms 
may be greatly affected by his continued use of drugs.  The 
examiner further noted that the veteran has had motor vehicle 
accidents involving the use of drugs and that he has been 
arrested for public intoxication.

The veteran's GAF score was 40, which indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  However, the 
examiner noted that the veteran was in a severe state during 
the examination and it was greatly influenced by his 
continued abuse of multiple substances and continued denial 
of personal history.  The examiner found it very difficult to 
say that the severity of the GAF score was related to his 
present PTSD, depression or anxiety given the severe heavy 
use of drugs.

Laws and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 
(1993).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a work-like setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005)

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 31-40 is indicated when there is, "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id. 

The veteran contends he is entitled to a 100 percent 
disability rating for post-traumatic stress disorder due to 
his increased nightmares and inability to sleep, depression, 
and decreased socialization abilities.  However, after a 
review of a full review of the record, including outpatient 
treatment records, VA examinations, lay statements and 
testimony, the Board concludes that the currently assigned 70 
percent evaluation for the veteran's PTSD is appropriate.  

The Board finds that the evidence, as discussed herein, 
affirmatively indicates that the veteran's PTSD condition is 
not productive of total social and occupational impairment, 
which would entitle him to the maximum disability rating of 
100 percent.  Specifically, PTSD has not manifested in such a 
manner to cause gross impairment in thought processes or 
communication; persistent delusions or hallucinations; or 
grossly inappropriate behavior.  Notwithstanding the 
veteran's December 2002 testimony that he has suicidal and 
homicidal thoughts, the cumulative medical evidence from 
outpatient treatment and VA examinations, shows that the 
veteran consistently reported that he did not entertain such 
ideations.  Moreover, the cumulative evidence does not 
indicate the veteran has an intermittent inability to perform 
activities of daily living; in fact the most recent VA 
examination of record indicated the veteran was independent 
and able to manage any financial awards.  The record does not 
indicate an intermittent inability to maintain minimal 
personal hygiene; any disorientation to time or place; or 
memory loss of names of close relatives, or his name.  
Therefore, an initial rating in excess of 70 percent is not 
warranted. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).




ORDER

An initial rating in excess of 70 percent for the service- 
connected PTSD is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


